DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rector (2,392,694).
Regarding claim 1, Rector discloses a tool 10 (Fig. 1) that is at least capable of being used as an eyelid eversion tool due to its general size and shape corresponding to the shape of an eye, comprising:


    PNG
    media_image1.png
    152
    438
    media_image1.png
    Greyscale

Fig. A
a first gripper 14 fitted to the distal end of the first arm 12, the first gripper having a contact surface 23 on an inward facing side thereof; and
a second gripper 13 fitted to the distal end of the second arm 11, the second gripper having a contact surface 22 on an inward facing side thereof,
wherein the contact surfaces face each other and are spaced apart (Fig. 1), and the contact surfaces come into contact when the first arm and the second arm are compressed with respect to one another (Fig. 3), and
wherein the first gripper 14 has an extender tab (see Fig. 1 and Fig. B below) protruding from an outward facing side opposite its contact surface 23.

    PNG
    media_image2.png
    122
    203
    media_image2.png
    Greyscale

Fig. B


	Regarding claim 3, the common joint end (Fig. A, supra) is hinged at pivot pin 15 and resiliently biased by spring 20 in an open position (Fig. 1) to provide mechanical resistance when the arms are compressed with respect to one another (Fig. 3 and col. 2, lines 35-38).
	Regarding claim 12, the contact surface 23 (Fig. 1) of the first gripper 14 defines a groove (also 23; i.e. the contact surface defines a groove) extending generally longitudinally parallel to an axis in which the first arm extends (note that the arms extend laterally at the distal end; best seen in Fig. 2) and the contact surface 22 of the second gripper 13 defines a raised tongue (also 22; i.e., the contact surface defines a raised tongue) extending generally longitudinally parallel to an axis in which the second arm extends (again, note the laterally extending portions of the arms; Fig. 2), and wherein the tongue 22 fits into the groove 23 when the contact surfaces thereof come into contact (Figs. 3 and 4).
	Regarding claim 13, the protruding extender tab (Fig. B, supra) extends longitudinally along at least a portion of the length of the first gripper 14, and wherein the protruding extender tab is shaped to narrow at an arcuate tip (Fig. C, below) from a wider base (id.) at the outward facing side of the first gripper.

    PNG
    media_image3.png
    110
    145
    media_image3.png
    Greyscale

Fig. C

Regarding claim 15, the pair of grippers 14, 13 (Fig. 1) are for use with the tool 10, and the grippers and the tool are at least capable of being disposed of after use if desired.
The first disposable gripper 14 has a contact surface 23 on a first side thereof; and
The second disposable gripper 13 has a contact surface 22 on a first side thereof.
The first disposable gripper 14 has an extender tab (Fig. A, supra) protruding from a second side opposite its contact surface 23.
	Regarding claim 18, the contact surface 23 (Fig. 1) of the first disposable gripper 14 defines a groove (also 23; i.e. the contact surface defines a groove) extending generally longitudinally parallel to an axis in which the first arm extends (note that the arms extend laterally at the distal end; best seen in Fig. 2) and the contact surface 22 of the second disposable gripper 13 defines a raised tongue (also 22; i.e., the contact surface defines a raised tongue) extending generally longitudinally parallel to an axis in which the second arm extends (again, note the laterally extending portions of the arms; Fig. 2), and wherein the tongue 22 fits into the groove 23 when the contact surfaces thereof come into contact (Figs. 3 and 4).
.

Claims 1, 2, 4, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yumin (CN 2166772Y; cited by Applicant).
Regarding claim 1, Yumin discloses an eyelid eversion tool (Fig. 1 and Espacenet English Abstract provided with the reference) comprising: 
a first arm 2 and a second arm 2 (the other one) extending from a common joint end 1, the first arm and the second arm each, respectively, having a distal end opposite the common joint end;
a first gripper 5 fitted to the distal end of the first arm, the first gripper having a contact surface on an inward facing side thereof (Fig. 1); and
a second gripper 5 (the other one) fitted to the distal end of the second arm, the second gripper having a contact surface on an inward facing side thereof (Fig. 1),
wherein the contact surfaces face each other and are spaced apart (Fig. 1), and the contact surfaces come into contact when the first arm and the second arm are compressed with respect to one another, and
	wherein at the first gripper and the second gripper each have an extender tab 6 protruding from an outward facing side opposite its contact surface (Fig. 1).


	Regarding claim 4, the tool comprises first and second handgrips 3 disposed between the distal end and the common joint end 1 (Fig. 1).
	Regarding claim 5, the first and second arms 2 and the first and second handgrips 3 are all integrally formed as one unit (Abstract; “the left and right hand grips are welded integrally at a welding part”).
	Regarding claim 15, the pair of grippers 5 (Fig. 1) are for use with the tool, and the grippers and the tool are at least capable of being disposed of after use if desired.
The first disposable gripper 5 has a contact surface on a first side thereof; and
The second disposable gripper 5 (the other one) has a contact surface on a first side thereof.
The first and second disposable grippers 5 each have an extender tab 6 protruding from a second side opposite their respective contact surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yumin (CN 2166772Y; cited by Applicant), as applied to claim 1 above, in view of Schenk (4,257,406).
Yumin discloses the claimed invention including flat handgrips 3, but does not disclose the handgrips being partially rounded or semi-cylindrical in shape such that when the arms are compressed the handgrips together form a cylindrical shape.
Schenk teaches a structurally similar grasping tool 10 for the eye (col. 1, lines 6-8) and discloses knurled handgrips 15, 16 that are generally rounded or semi-cylindrical in shape (Fig. 1 and col. 1, lines 3-5) such that when the arms are compressed, the handgrips would together form a generally cylindrical shape. The semi-cylindrical shape provides a protruding knurled surface to facilitate gripping the tool.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rector (2,392,694), as applied to claim 1 above, in view of Rabe et al. (“Rabe”; 2009/0217939).
Rector discloses the claimed invention except for the grippers being friction fit onto the ends of the arms. 
Rabe also discloses a device (Fig. 12A) for grasping anatomy associated with the eye and teaches that a gripper 1100 can be friction fit onto the ends of the arms of the device 1200 (para. 0094), e.g., to allow different gripping configurations to be attached to the arms, if desired. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device of Rector with separate grippers being friction fit onto the ends of the arms, in view of Rabe, to allow different gripping configurations to be attached to the arms, if desired.




Allowable Subject Matter
Claims 9-11, 14, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773